Citation Nr: 0614799	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for meniscectomy of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from May 1956 through May 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of non-service-connected pension benefits was 
referred to the RO for appropriate action via the October 
2004 Board remand.  The August 2005 deferred rating decision 
mentioned the issue, but the RO has yet to act.  Thus, the 
issue of non-service connected pension is again referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND


The veteran seeks an increased rating for his left knee 
disorder.  He contends that his disability has worsened in 
that he now experiences bone rubbing bone, severe arthritis, 
and knee caps that are too high.

In October 2004, the Board remanded the matter and ordered 
that the RO obtain private and VA treatment records, afford 
the veteran a VA orthopedic examination, ensure that proper 
notice and assistance was provided to the veteran, and then 
to readjudicate the claim.  All remand orders were complied 
with, however, the September 2005 Supplemental Statement of 
the Case (SSOC) inadvertently discussed an issue that the 
veteran has not claimed, namely service connection for a low 
back disability.  Despite the proper Statement of the Case 
which was issued in January 2003, the veteran's 
representative has indicated, in a November 2005 statement, 
that he cannot formulate a cogent argument in support of the 
veteran's claim without a corrected SSOC.  While the Board 
regrets the delay, another remand is required in order to 
comply with the representative's request.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (If any action required by a 
remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.).  

The medical evidence of record, to include the April 2005 VA 
examination report, is inadequate for rating purposes because 
it does not address all pertinent disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45 and in the rating codes that 
apply to the knee.  For example, it refers to range of motion 
in the knee as 0 to 115 degrees.  It refers to significant 
pain with range of motion with muscle spasm through the arc.  
It would be helpful to know where in the arc the pain and 
muscle spasm begin.  A new VA examination is warranted in 
order to determine the nature and extent of all impairment 
due to the service-connected left knee disability.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require proper notice of the degree of disability 
and the effective date of an award.  Corrective notice is 
required under Dingess/Hartman before the appellant's claim 
can be properly adjudicated.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:
1.  Ensure that VA has met its duties to 
notify and assist the appellant, including 
supplying corrective notice compliant with 
Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006). 

2.  The RO or the AMC should schedule the 
veteran for a VA examination by a physician 
with the appropriate expertise to determine 
the current severity of his service-
connected left knee disorder.  The claims 
file and a copy of this Remand must be made 
available to and reviewed by the examiner.  
The veteran should be properly notified of 
the date, time, and place of the 
examination in writing, and informed of the 
consequences of his failure to appear 
without good cause.  The claims folder, to 
include a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

All indicated studies, including X-rays and 
range of motion studies in degrees, should 
be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain noting the degree it 
occurs during range of motion studies.   

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left knee 
knee.  The examiner should also determine 
if the knee locks, and if so, the frequency 
of the locking.  

3.  Readjudicate the veteran's claim.  In 
particular, provide the veteran with a 
revised Supplemental Statement of the Case 
that discusses whether the he is entitled 
to an increased rating for meniscectomy of 
the left knee, currently evaluated as 10 
percent disabling.  Consider separate 
ratings as appropriate.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



